Citation Nr: 9926441	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for abnormal pap smear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
abnormal pap smear was denied.  The veteran appeals this 
decision.


REMAND

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 1998, the veteran indicated that she 
wished to appeal personally at a local VA office, before a 
member of the Board.  In an October 1998 letter to the 
veteran, the RO asked her to clarify whether she desired a 
personal hearing at the RO or a videoconference hearing 
before a member of the Board.  The letter indicated that "a 
positive response for a video conference hearing is required 
before this type of hearing will be scheduled."  The RO 
requested that she reply to this request for clarification 
within 30 days.  The evidence indicates that no response to 
this request was received by the RO.  

As no withdraw for a hearing before a member of the Board was 
received, the Board must assume that the veteran wishes a 
hearing before a member of the Board.  As no request for a 
video conference hearing was received and the veteran was 
informed that a positive response would be needed to schedule 
such hearing, the Board must assume that the veteran still 
desires a personal hearing at the RO before a member of the 
traveling section of the Board.  Due process concerns require 
that she be afforded the opportunity for such a hearing.

This case is accordingly REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of her 
request for such a hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












